DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 117 in paragraphs 50 and 51, 118 in paragraph 53.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "118" and "119" have both been used to designate “rotation point”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “119” has been used to designate both “rotation point” and “covering”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnetic elements in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The disclosure is objected to because of the following informalities:
Reference number 140 in paragraphs 23 and 92 should be 150.
Reference number 105 in paragraphs 23 and 92 should be 170.
Reference number 150 in paragraphs 23 and 92 should be 140
Reference number 160 is not in any of the figures discussed in paragraph 23.
Reference number 117 in paragraphs 50 and 51 should be 118. 
In paragraph 81, “collected” should be changed to --connected-- in two places.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a series of protruding regions each having a first height”, “a series of enclosed openings having a second height”, and “each of the series of bridges having a bridge height smaller than the first height and the second height”. Based upon applicant’s specification and drawings, the first two heights appear to refer to the height in the y-plane of the flex frame i.e. the thickness of the frame from the bottom surface attached to the sleeve and the top surface facing away from the sleeve. The third height, the height of the bridge, appears to refer to the height in the x-plane of the flex frame i.e. the length from the upper portion to the lower portion. Therefore it is unclear from the claim what dimension “the height” refers to. The limitation should be corrected to consistently refer to the same dimension with the term “the height”. For the purposes of examination, the first and second heights will be interpreted as the 
Claim 8 recites the limitations “a series of support regions each having a first height”, “each of the series of enclosed openings having a second height”, and “each of the series of bridges having a bridge height smaller than the first height and the second height”. Based upon applicant’s specification and drawings, the first two heights appear to refer to the height in the y-plane of the flex frame i.e. the thickness of the frame from the bottom surface attached to the sleeve and the top surface facing away from the sleeve. The third height, the height of the bridge, appears to refer to the height in the x-plane of the flex frame i.e. the length from the upper portion to the lower portion. Therefore it is unclear from the claim what dimension “the height” refers to. The limitation should be corrected to consistently refer to the same dimension with the term “the height”. For the purposes of examination, the first and second heights will be interpreted as the thickness of the frame and the third height will be interpreted as the length of the frame. Claims 9-20 rejected on the same grounds due to their dependency.
Claim 8 recites the limitation “the series of protruding regions" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The claim should be corrected to provide antecedent basis for the protruding regions. For the purposes of examination, the limitation will be interpreted as “the series of enclosed openings arranged in an alternating sequence with the series of support regions”. 
Claim 9 recites “the shape memory alloy wire” in lines 6-7, which lacks proper antecedent basis.
 Claims 16 and 18 recite “the segment of shape memory alloy,” which lacks proper antecedent basis.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) in view of Wyatt et al. (2014/0081187) and Voss et al. (US 2013/0267995).
Regarding claim 1, Pamplin teaches a compression garment (see abstract and Fig. 2), comprising a flex frame (fig. 2, flex frames 20a-20g), the flex frame defining a broad surface (see Fig. 3B) and comprising a series of protruding regions each having a first height (Fig. 3B, 21c), wherein a thickness of the flex frame is greatest at each of the series of protruding regions (see Fig. 3B, raised portion of the strut is the most thick portion of the flex frame), and wherein the series of protruding regions comprises a first 
Regarding claim 2, the modified Pamplin further teaches wherein the first body of shape memory material crosses over itself proximal each of the series of enclosed openings (see Fig. 3a; see col. 11, lines 31-33 Pamplin)
Regarding claim 4, the modified Pamplin further teaches wherein the controller is configured to apply a set of stimulation patterns (see fig. 4; see col. 13, lines 25-51 Pamplin), wherein each of the set of stimulation patterns comprises a current parameter for manipulation of at least one of the first and the second bodies of shape memory material in the active mode (see Fig. 4, 54; see col. 13, lines 25-29 Pamplin) and a temporal parameter associated with the current parameter (see Fig. 4, 58; see col. 13, lines 38-47 Pamplin).
Regarding claim 5, the modified Pamplin wherein the compression garment comprises a first flex frame and a second flex frame (see Fig. 2, multiple flex frames used Pamplin), the first and second flex frames controlled independently of each other, and wherein one of the set of stimulation patterns comprises a time delay between application of a current definition to the first flex frame and application of the current definition to the second flex frame (see col. 13, lines 38-48, the times can operate independent of one another, providing current to each frame Pamplin).
Regarding claim 6, the modified Pamplin further teaches wherein the first body of shape memory material comprises a shape memory alloy and the second body of shape memory alloy comprises a shape memory polymer at least partially surrounding .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin in view of Wyatt and Voss, as applied to claim 1 above, and further in view of Joseph (US PGPub 2012/0101417).
Regarding claim 3, the modified Pamplin is silent regarding a connection from the controller to a vehicle power source. However, Joseph teaches an analogous orthopedic compression device (see abstract and Fig. 1) with a heating element with a connection configured for a vehicle power source (see paragraph 164). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Pamplin to have a connection from the controller to a vehicle power source, as taught by Joseph, for the purpose of being able to use the device as needed within a vehicle and Joseph teaches this is a known alternative to a conventional battery.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin in view of Wyatt and Voss, as applied to claim 1 above, and further in view of Holschuh et al. (US PGPub 2015/0073318).
Regarding claim 7, the modified Pamplin is silent regarding that the second body of shape memory material comprises a set of magnetic particles, wherein an applied .

Claims 8-10, 13-14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplin et al. (US 9,161,878) and further in view of Wyatt et al. (2014/0081187).
Regarding claim 8, Pamplin teaches, a compression garment, comprising:  a flex frame (fig. 2, flex frames 20a-20g), the flex frame defining a broad surface (see Fig. 3B) and comprising a series of support regions each having a first height (see Fig. 3B, strut 21c, raised portion of the strut is the most thick portion of the flex frame); a series of enclosed openings, each of the series of enclosed openings having a second height and passing orthogonally through the broad surface of the flex frame, the series of enclosed openings arranged in an alternating sequence with the series of protruding regions (see Figs. 3A and 3B, enclosed openings 22c having a smaller thickness than the protruding region and being located alternate with the protruding regions within the 
Regarding claim 9, the modified Pamplin further teaches a body of shape memory material (40, Fig. 3a, Pamplin), the shape memory material comprising at least one of a shape memory alloy and a shape memory polymer (see col. 11, lines 31-33 
Regarding claim 10, the modified Pamplin further teaches a flexible backing (hook and loop [0022] last 3 lines, Wyatt) coupled (at least indirectly) to an exterior surface of the flex frame, the flexible backing comprising a set of strips (substrate that the hook and loop material is attached to) with a set of fasteners (the hook and loop material) arranged at opposing ends of the set of strips.
Regarding claim 13, the modified Pamplin further teaches wherein a thickness of the flex frame is greatest at each of the series of support regions (see Fig. 3B, frame is thickest at protrusions 21c located on support strut, Pamplin).
Regarding claim 14, the modified Pamplin further teaches wherein the series of support regions comprises a first set of grooves arranged at first edges of the series of support regions (Fig. 3B, top groove 28c Pamplin) and a second set of grooves arranged at second edges of the series of protruding regions (Fig. 3B, lower groove 27c Pamplin).

Regarding claim 18, the modified Pamplin discloses that the controller is configured to apply a set of stimulation patterns (see fig. 4; see col. 13, lines 25-51 Pamplin), wherein each of the set of stimulation patterns comprises a current parameter for manipulation of at least one of the first and the second bodies of shape memory material in the active mode (see Fig. 4, 54; see col. 13, lines 25-29 Pamplin) and a temporal parameter associated with the current parameter (see Fig. 4, 58; see col. 13, lines 38-47 Pamplin).
Regarding claim 20, the modified Pamplin further teaches wherein the compression garment comprises a first flex frame and a second flex frame (see Fig. 2, multiple flex frames used, Pamplin), the first and second flex frames controlled independently of each other, and wherein one of the set of stimulation patterns comprises a time delay between application of a current definition to the first flex frame and application of the current definition to the second flex frame (see col. 13, lines 38-48, the times can operate independent of one another, providing current to each frame, Pamplin).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplin and Wyatt, as applied to claim 9 above, in further view of Voss et al. (US 2013/0267995).

Regarding claim 12, the modified Pamplin further teaches wherein the shape memory polymer comprises a first morphological state and a second morphological state ([0094] Voss), wherein a transition from the first morphological state to the second morphological state is induced by a morphological change to the shape memory alloy (see col. 13, lines 38-54, Pamplin the current is applied to the alloy to heat it up and change its shape; as modified, the polymer would also be heated as it is layered on the alloy, see also [0094-0096] of Voss).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin and Wyatt, as applied to claim 9 above, and further in view of Critchley et al. (9,463,821).
. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin and Wyatt, as applied to claim 9 above, and further in view of Joseph (US PGPub 2012/0101417).
Regarding claim 17, the modified Pamplin is silent regarding a connection from the controller to a vehicle power source. However, Joseph teaches an analogous orthopedic compression device (see abstract and Fig. 1) with a heating element with a connection configured for a vehicle power source (see paragraph 164). Itwould have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Pamplin to have a connection from the controller to a vehicle power source, as taught by Joseph, for the purpose of being able to use the device as needed within a vehicle and Joseph teaches this is a known alternative to a conventional battery.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pamplin and Wyatt, as applied to claim 18 above, in further view of Kazanchyan et al. (US PGPub 2016/0331620).
Regarding claim 19, the modified Pamplin is silent regarding a biometric sensor subsystem, coupled to the controller that generates a biometric dataset for the user, and wherein at least one of the current parameter and the temporal parameter is determined based on the biometric dataset of the user. However, Kazanchyan teaches an analogous compression device (see abstract and Fig. 1) comprising a biometric sensor subsystem (see paragraph 116, intelligent control based on sensor information), coupled to the controller that generates a biometric dataset for the user (see paragraph 116, the device gathers biometric data), and wherein at least one control parameter is determined based on the biometric dataset of the user (see paragraph 116, control of the compression of the device is based on sensed data). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Pamplin to include a biometric sensor subsystem, as taught by Kazanchyan, for the purpose of controlling the device based on feedback from body sensors in order to maximize recovery efficiency (see paragraph 116 of Kazanchyan).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/486,433 (reference application). 
Claim 2 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of copending Application No. 16/486,433 (reference application). 
Claim 3 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of copending Application No. 16/486,433 (reference application). 
Claim 4 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of copending Application No. 16/486,433 (reference application). 
Claim 5 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of copending Application No. 16/486,433 (reference application). 
Claim 6 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of copending Application No. 16/486,433 (reference application). 
Claim 7 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of copending Application No. 16/486,433 (reference application). 
Claim 8 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of copending Application No. 16/486,433 (reference application). 
Claim 9 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of copending Application No. 16/486,433 (reference application). 
Claim 10 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of copending Application No. 16/486,433 (reference application). 
Claim 11 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of copending Application No. 16/486,433 (reference application). 
Claim 12 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of copending Application No. 16/486,433 (reference application). 
Claim 13 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 16/486,433 (reference application). 
Claim 14 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of copending Application No. 16/486,433 (reference application). 
Claim 15 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of copending Application No. 16/486,433 (reference application). 
Claim 16 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of copending Application No. 16/486,433 (reference application). 
Claim 17 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of copending Application No. 16/486,433 (reference application). 
Claim 18 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of copending Application No. 16/486,433 (reference application). 
Claim 19 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 19 of copending Application No. 16/486,433 (reference application). 
Claim 20 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of copending Application No. 16/486,433 (reference application). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muschalek et al. (2018/0214616) to an SMA coated with an SMP.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785